Appeal Dismissed and Memorandum Opinion filed March 10, 2020.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00544-CR

                           DAVID E. BEARD, Appellant

                                        V.
                        THE STATE OF TEXAS, Appellee

                      On Appeal from the 182nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1577902

                           MEMORANDUM OPINION

      A jury found appellant guilty of aggravated sexual assault. Appellant then
entered a guilty plea to the offense. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant to confinement for ten
years in the Institutional Division of the Texas Department of Criminal Justice. We
dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified the defendant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). A waiver of the right of appeal is valid if there
was consideration. See Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App.
2016); Ex parte Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009). In this
case, appellant waived his right of appeal in exchange for a sentence of ten years.
The record supports the trial court’s certification. See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Justices Christopher, Wise and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2